ELLISON, P. J.
Plaintiff’s action is for damages for destruction by fire of fruit trees, roots of meadow and blue grass, as well as hay in the stack, a large quantity of apples, fence posts and pasture. The petition is in four counts and a verdict for plaintiff was rendered on each.
Defendant insists that there was no evidence to show that the fire started from fire thrown from its passing engines. Defendant’s road runs through a part of plaintiff’s farm. There were two fires. Each *9was discovered shortly after a train had passed, and while no one saw sparks thrown from the engine, we think sufficient circumstances were shown to prevent us from declaring, as a matter of law, that no evidence was produced by plaintiff.
But the case seems to have been tried without reference to a line of decisions on the manner of ascertaining the damages. Plaintiff’s damage by destruction of his orchards was to the inheritance, and the measure of damag’e was the difference between the value of the land before and after their destruction by the fire. The damage for killing the grass roots would be the cost of reseeding and rental or decreased rental value, during the time in which the grass could be restored. The damage to the stacked hay and other personal property was its market value. The distinction, or difference, in these kinds of damage, practically was ignored in the evidence and instructions.
As to the destruction of fruit trees the following was stated by Judge Bond in Shannon v. Hannibal & St. Joe Ry., 54 Mo. App. 223, 226: “The true rule, as deduced from the authorities, is, that in such actions the measure of damages depends upon the relation the trees or shrubs sued for bear to the soil. If their chief value exists when separated from the soil, then their value after removal may be shown as the measure of damages. If on the other hand their essential value arises from their connection with the soil, then the difference in value of the land before and after their removal is the measure of recovery of the owner. This is a sound principle supported by safe legal principles, and establishes a method of distinction which can be practically applied.” We applied the rule in Doty v. Railroad, 136 Mo. App. 254, and the Springfield Court of Appeals did likewise in Miller v. Railway Company, 180 Mo. App. 501. And we stated the rule *10to be applicable to tbe destruction of- shade, or ornamental trees. [White v. Stoner, 18 Mo. App. 540, 551.]
The rule governing the- destruction of the grass roots we have already stated was cost of reseeding and rental value, until the grass is restored. Couch v. Railroad, 252 Mo. 34; S. C., 141 Mo. App. 256; Knight Bros. v. Railroad, 122 Mo. App. 38; Adam v. Railroad, 139 Mo. App. 204; Mattis v. Railroad, 138 Mo. App. 61; Steckman v. Railroad, 178 Mo. App. 375.
The evidence and the instructions should be directed to the distinctions stated, herein. The judgment is reversed and cause remanded.
All concur.